United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SAMUEL T. RUSSELL §
Vv. CIVIL ACTION NO, 3:19-CV-0430-8
STATE OF TEXAS
ORDER

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. An objection was filed by Plaintiff. The District Court reviewed de novo those portions
of the proposed findings, conclusions, and recommendation to which objection was made, and
reviewed the remaining proposed findings, conclusions, and recommendation for plain error.
Finding no error, the Court accepts the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge.

SO ORDERED.

SIGNED September 30, 2019,

UNITED STATES DISTRICT JUDGE

 

 

 

 
